Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation:
“mold storage unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“mold storage”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“mold assembly and disassembly unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“mold assembly and disassembly”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“mold temporary storage unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“mold temporary storage”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“temporary storage mold pick-and place unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“temporary storage mold pick-and place”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“processing machines” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“machines”
coupled with functional language:
“processing”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“mold position preparation units” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“units”
coupled with functional language:
“mold position preparation”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“exchange mold pick-and-place unit” 

“unit”
coupled with functional language:
“exchange mold pick-and-place”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“central control unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“central control”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“reserve mold pick-and-place unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“reserve mold pick-and-place”

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s):
 1, 2, 3, 5, 6, 7, 8, and 10
has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims 1, 2, 3, 5, 6, 7, 8, and 10 allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “An intelligent automatic mold-exchanging system, comprising: a mold storage unit including a plurality of reserve molds disposed therein; a mold assembly and disassembly unit adjacent to the mold storage unit; a mold temporary storage unit adjacent to the mold assembly and disassembly unit; a temporary storage mold pick-and-place unit movably disposed above the mold temporary storage unit; a plurality of processing machines adjacent to the mold temporary storage unit, each processing machine including a raw processing mold; a plurality of mold position preparation units respectively disposed beside the processing machines; an exchange mold pick-and-place unit movably disposed above the processing machines and the mold position preparation units; and a central control unit electrically connected to the mold storage unit, the mold assembly and disassembly unit, the mold temporary storage unit, the temporary storage mold pick-and-place unit, the processing machines, the mold position preparation units, and the exchange mold pick-and-place unit; wherein the mold storage unit, the mold assembly and disassembly unit, the mold temporary storage unit, the temporary storage mold pick-and-place unit, the processing machines, the mold position preparation units, and the exchange mold pick-and-place unit are disposed on a same production line; wherein the mold position preparation unit includes a first mold preparation area, and a second mold preparation area connected with each other and fixedly connected to the processing machine in parallel, and the reserve mold is transferred from the preparatory pick-and-place area to the first mold Claim 1 specifically:
the structural and operative relationship between the mold storage unit, reserve molds, mold assembly and disassembly unit, mold temporary storage unit, temporary storage mold pick-and-place unit, plurality of processing machines, raw processing mold, mold position preparation units, exchange mold pick-and-place unit, central control unit, first mold preparation area, and second mold preparation area. Especially as it relates to the spatial and operative relationship between the mold storage unit, temporary storage unit, the temporary storage mold pick-and-place unit, mold position preparation unit, exchange mold pick-and-place unit, mold preparation areas and processing machines and their interactions with the molds.
The art of record fails to render obvious the claimed combination of: “An intelligent automatic mold-exchanging method, comprising: transferring a reserve mold to a mold temporary storage unit; transferring the reserve mold that has been placed in the mold temporary storage unit to a mold position preparation unit by an exchange mold pick-and-place unit, wherein the mold position preparation unit is disposed beside a processing machine; picking out a raw processing mold disposed in the processing machine, and placing the raw processing mold in the mold position preparation unit by the exchange mold pick-and-place unit; placing the reserve mold that has been disposed in the mold position preparation unit in the processing machine by the exchange mold pick-and-place unit; and transferring the raw processing mold that has been placed in the mold position preparation unit to the mold temporary storage unit by the exchange mold pick-and-place unit; wherein the mold position preparation unit includes a first mold preparation area, and a second mold preparation area connected with each other and fixedly connected to the processing machine in parallel, and the reserve mold is transferred from the preparatory pick-and-place area to the first mold preparation area of the mold position preparation unit by the exchange mold pick-and-place unit; wherein, after the raw processing mold that is disposed in the processing machine is picked out and placed in the second mold preparation area by the exchange mold pick-and-place unit, the reserve mold that is disposed in the first mold preparation area is placed in the processing machine by the exchange mold pick-and-place unit; wherein, when the raw processing mold is disposed on the second mold preparation area, the reserve mold is selectively disposed on one of the first mold preparation Claim 6 specifically:
the structural and operative relationship between the reserve mold, mold temporary storage unit, mold position preparation unit, exchange mold pick-and-place unit, raw processing mold, first mold preparation area, second mold preparation area. Especially as it relates to the spatial and operative relationship between the mold temporary storage unit, exchange mold pick-and-place unit, mold position preparation unit, exchange mold pick-and-place unit, and mold preparation areas and their interactions with the molds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Response to Non-Final Office Action, filed 2022/01/28, with respect to the Examiner’s Rejection of Claims 1, 2, 3, 5, 6, 7, 8, and 10 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1, 2, 3, 5, 6, 7, 8, and 10  has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652